


Exhibit 10.16
 
[Aegion Logo]


Date of Grant: February 18, 2015     
Employee:
Account Number:
No. of Restricted Stock Units:     


Restricted Stock Unit Agreement for Tier 0.0 to 2.0 Employees
(Award Pursuant to 2013 Employee Equity Incentive Plan)


This Agreement will certify that the employee named above (“you”) is awarded the
number of restricted stock units shown above (“Restricted Stock Units”),
effective as of the date of grant set forth above (“Date of Grant”). Each
Restricted Stock Unit represents the obligation of Aegion Corporation (the
“Company”) to transfer one share of the Company’s Class A common stock, par
value $0.01 per share (“Common Stock”), to you at the time provided in this
Agreement. This award (the “Award”) is granted to you pursuant to the 2013
Employee Equity Incentive Plan (the “Plan”) and the Aegion Corporation 2011
Executive Performance Plan (the “EPP”), subject to the terms, conditions and
restrictions in the Plan, the EPP and those set forth below. Any capitalized,
but undefined, term used in this Agreement shall have the meaning ascribed to it
in the Plan or the EPP, as applicable. Your signature below constitutes your
acceptance of this Award, your agreement to abide by the Company’s Code of
Conduct and your acknowledgement of your agreement to all the terms, conditions
and restrictions contained in this Agreement, including that this Agreement is
accepted and entered into in the State of Missouri. You must return an executed
copy of this Agreement to the Senior Vice President of Human Resources or such
person’s designee, in Chesterfield, Missouri on or before ___________, 2015,
where it will be accepted, or this Agreement shall be void. In addition, except
where prohibited by law, as a condition to the Award of Restricted Stock Units
hereunder, you shall be required to sign any confidentiality, non-solicitation
and/or non-competition agreement and/or acknowledgement of the Company’s right
to recoup any incentive compensation from you as may be required by the Company.


Accepted by Employee:    


------------------------------------------------


AEGION CORPORATION


-------------------------------------------------


Terms, Conditions and Restrictions


1.
Grant of Restricted Stock Units. Subject to the terms and conditions contained
in this Agreement, the Plan and the EPP, the Company hereby grants to you the
number of Restricted Stock Units designated above.

2.
Bookkeeping Account. The Company will record the number of Restricted Stock
Units granted to you under this Agreement to a bookkeeping account for you (the
“Restricted Stock Unit Account”). Your Restricted Stock Unit Account will be
reduced by the number of shares of Common Stock transferred to you in accordance
with Section 4. Your Restricted Stock Unit Account will be adjusted from time to
time for any stock dividends, stock splits, and other transactions in accordance
with Section 6. The Restricted Stock Unit Account represents an unsecured
promise of the Company to deliver shares of Common Stock in the future. Your
rights to your Restricted Stock Unit Account will be no greater than that of
other general, unsecured creditors of the Company.

3.
Performance Restrictions. In addition to the potential forfeiture of the
Restricted Stock Units pursuant to Section 4 below, you shall forfeit all of the
Restricted Stock Units awarded under this Agreement upon notice to you by the
Compensation Committee that the “Performance Goal” (as defined in this Section
3) established under the EPP as a condition to the vesting of the Restricted
Stock Units is not satisfied in full in accordance with the terms and conditions
of the EPP (the “Performance Restrictions”). The Performance Restrictions shall
lapse upon certification by the Compensation Committee that the Performance Goal
is satisfied in full. The “Performance Goal” for this Agreement and the award of
Restricted Stock Units hereunder shall be the Company achieving the Net Income
(as defined below) target on Appendix A for the year ending December 31, 2015.
The Performance Goal shall be deemed to be satisfied in the event a “Change in
Control” (as defined in Section 4 hereof) shall occur prior to certification by
the Compensation Committee of the financial results for the year ending December
31, 2015.





--------------------------------------------------------------------------------




For purposes of this Agreement, “Net Income” shall be defined as “net income
before extraordinary items” of the Company, which shall mean the consolidated
net income of the Company during the fiscal year, as determined by the
Compensation Committee in conformity with accounting principles generally
accepted in the United States of America and contained in financial statements
that are subject to an audit report of the Company's independent public
accounting firm, but excluding: (a) operating results of and/or losses
associated with the write-down of assets of a subsidiary, business unit or
division that has been designated by the Board of Directors as a discontinued
business operation or to be liquidated; (b) gains or losses on the sale of any
subsidiary, business unit or division, or the assets or business thereof; (c)
gains or losses from the disposition of material capital assets (other than in a
transaction described in clause (b)) or the refinancing of indebtedness,
including, among other things, any make-whole payments and prepayment fees; (d)
losses associated with the write-down of goodwill or other intangible assets of
the Company due to the determination under applicable accounting standards that
the assets have been impaired; (e) gains or losses from material property
casualty occurrences or condemnation awards taking into account the proceeds
paid by insurance companies and other third parties in connection with the
casualty or condemnation; (f) any other material income or loss item the
realization of which is not directly attributable to the actions of current
senior management of the Company; (g) any income statement effect resulting from
a change in generally accepted accounting principles, except to the extent the
effect of such a change is already reflected in the target Net Income amount;
(h) restructuring charges and acquisition related transaction costs; and (i) the
income taxes (benefits) of any of the above-designated gains or losses. In
addition, Net Income shall exclude the operating results of any entity or
business acquired during 2015, except to the extent such entity or business was
included in the Company’s 2015 business plan.
The Compensation Committee shall have final authority with respect to the
determination of “Net Income” and, in exercising such authority, may consult
with the Company’s independent auditor and/or Audit Committee as it deems
necessary and advisable.
4. Vesting Period. If the Performance Restriction is met and so as long as there
is no termination of your employment, your Restricted Stock Units (or a
“Substitute Equivalent Award” (as defined in this Section 4 below) in the case
of a Change in Control) shall vest upon the first to occur of any of the
following events during your continuous employment with the Company or one of
its subsidiaries:
(a)
the third anniversary of the Date of Award;



(b)
your death;



(c)
the termination of your employment as a result of your Disability (as defined in
this Section 4 below);



(d)
the termination of your employment as a result of your retirement (retirement
means your voluntary termination of your employment with the Company and its
subsidiaries following (i) your attainment of the age of 55 with at least 10
years of full-time service to the Company and/or its subsidiaries, (ii) your
attainment of the age of 60 with at least five years of full-time service to the
Company and/or its subsidiaries, or (iii) your attainment of the age of 65 (with
no minimum full time service requirements with the Company and/or its
subsidiaries), provided, however, that the number of Restricted Stock Units that
shall vest shall be determined by (a) dividing (i) the number of whole calendar
months (e.g., July 1 through July 31) of your employment with the Company or its
subsidiaries during the period beginning on the Date of Award and ending on the
date of termination of your employment by (ii) 36; and (b) multiplying the
percentage determined under subsection (a) immediately above by the number of
Restricted Stock Units awarded to you pursuant to this Agreement;



(e)
upon involuntary termination of your employment without “Cause” (as defined in
this Section 4 below) at least 18 months after the Date of Award but prior to a
Change in Control. In such case, the number of Restricted Stock Units awarded to
you pursuant to this Agreement that shall vest shall be determined by (a)
dividing (i) the number of whole calendar months (e.g., July 1 through July 31)
of your employment with the Company or one of its subsidiaries during the period
beginning on the Date of Award and ending on the date of termination of your
employment by (ii) 36; and (b) multiplying the percentage determined under
subsection (a) immediately above by the number of Restricted Stock Units awarded
to you pursuant to this Agreement;



(f)
upon a termination of your employment by the Company or its subsidiaries (or the
Successor (as defined in this subsection below) or its subsidiaries, as the case
may be) without “Cause” (as defined in this Section 4 below) or a termination of
your employment by you for “Good Reason” (as defined in this Section 4 below),
each after a Change in Control in which the successor organization (the
“Successor”) substituted the Restricted Stock Units awarded pursuant to this
Agreement with a Substitute Equivalent Award; or







--------------------------------------------------------------------------------




(g)
immediately prior to a Change in Control if the Restricted Stock Units awarded
pursuant to this Agreement is not substituted with a Substitute Equivalent Award
by the Successor.



For purposes of this Agreement, termination of your employment shall occur only
when you are no longer an employee of the Company, the Successor and/or any of
their subsidiaries and are no longer a director of the Company, the Successor
and/or any of their subsidiaries.


Except as provided above, upon the termination of your employment, you shall
forfeit all unvested Restricted Stock Units awarded to you hereunder.
For purposes of this Agreement,
“Cause” shall mean:
(i)
breaching any employment, confidentiality, noncompete, nonsolicitation or other
agreement with the Company, any written Company policy relating to compliance
with laws (during employment) or any general undertaking or legal obligation to
the Company;

(ii)
causing, inducing, requesting or advising, or attempting to cause, induce,
request or advise, any employee, representative, consultant or other similar
person to terminate his/her relationship, or breach any agreement, with the
Company;

(iii)
causing, inducing, requesting or advising, or attempting to cause, induce,
request or advise, any customer, supplier or other Company business contact to
withdraw, curtail or cancel its business with the Company; or

(iv)
failing or refusing to perform any stated duty or assignment, misconduct,
disloyalty, violating any Company policy or work rule, engaging in criminal
conduct in connection with your employment, being indicted or charged with any
crime constituting a felony or involving dishonesty or moral turpitude,
violating any term in this Agreement, unsatisfactory job performance, or any
other reason constituting cause within the meaning of Missouri common law.

“Change in Control” shall mean:
(i)
the acquisition by one person, or more than one person acting as a group, of
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company; and/or

(ii)
the acquisition by one person, or more than one person acting as a group, of
ownership of stock of the Company, that together with stock of the Company
acquired during the twelve-month period ending on the date of the most recent
acquisition by such person or group, constitutes 30% or more of the total voting
power of the stock of the Company; and/or

(iii)
a majority of the members of the Company’s board of directors is replaced during
any twelve-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s board of directors before
the date of the appointment or election; and/or

(iv)
one person, or more than one person acting as a group, acquires (or has acquired
during the twelve-month period ending on the date of the most recent acquisition
by such person or group) assets from the Company that have a total gross fair
market value (determined without regard to any liabilities associated with such
assets) equal to or more than 40% of the total gross fair market value of all of
the assets of the Company immediately before such acquisition or acquisitions.

Persons will not be considered to be acting as a group solely because they
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering. However, persons will be considered to be acting as
a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
“Disability” shall mean that you are, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company.
“Good Reason” shall mean, without your express written consent, the occurrence
after a Change in Control of any one or more of the following:
(i)
a material reduction or alteration in the nature or status of your authorities,
duties, or responsibilities from those in effect as of 90 calendar days prior to
the Change in Control, other than an insubstantial and inadvertent act that is
remedied by the Company or the Successor promptly after receipt of notice
thereof given by you;





--------------------------------------------------------------------------------




(ii)
the Company’s or the Successor’s requiring you to be based at a location in
excess of 50 miles from the location of your principal job location or office in
effect as of 90 calendar days prior to the Change in Control, except for
required travel on the Company’s or the Successor’s business to an extent
substantially consistent with your then present business travel obligations;

(iii)
a material reduction by the Company or the Successor of your base salary in
effect as of 90 calendar days prior to the Change in Control; or

(iv)
the failure of the Company or the Successor to continue in effect any of the
Company’s short- and long-term incentive compensation plans, or employee benefit
or retirement plans, policies, practices, or other compensation arrangements in
which you participate taken as a whole unless such failure to continue the plan,
policy, practice, or arrangement pertains to all plan participants generally; or
the failure by the Company or the Successor to continue your participation
therein on substantially the same basis, both in terms of the amount of benefits
provided and the level of your participation relative to other participants, as
existed 90 calendar days prior to the Change in Control.

“Substitute Equivalent Award” shall mean an award that the Successor may
substitute for the Restricted Stock Units awarded pursuant to this Agreement
that:
(i)
has a value at least equal to the value of the Restricted Stock Units awarded
pursuant to this Agreement as determined by the Compensation Committee in its
sole discretion;

(ii)
relates to a publicly-traded equity security of the Successor involved in the
Change in Control or another entity that is affiliated with the Company or the
Successor following the Change in Control;

(iii)
is the same type of award as the Award; and

(iv)
has other terms and conditions that are not less favorable to you than the terms
and conditions of the Restricted Stock Units awarded pursuant to this Agreement,
as determined by the Compensation Committee in its sole discretion.

5.
Distribution of Shares of Common Stock. As soon as practical after Restricted
Stock Units vest, shares of Common Stock, equal to the number of vested
Restricted Stock Units reflected in your Restricted Stock Unit Account, shall be
distributed to you (or your beneficiary(ies) or personal representative, if you
are deceased). Distributions shall be made in shares of Common Stock, with
fractional shares rounded up to the nearest whole share.

6.
Death Beneficiary Designation. Subject to applicable law and the terms of this
Agreement, you may designate a beneficiary or beneficiaries (contingently,
consecutively or successively) to receive shares of Common Stock, if you die
while Restricted Stock Units are held in your Restricted Stock Unit Account,
and, upon your death, the Company will transfer shares of Common Stock equal in
number to the Restricted Stock Units, if any, reflected in your Restricted Stock
Unit Account to your beneficiary(ies).

Subject to applicable law, you may designate a beneficiary or beneficiaries from
time to time, and you may change your designated beneficiary(ies). A beneficiary
may be a trust. A beneficiary designation must be made in writing in a form
prescribed by the Company and delivered to the Company while you are alive. If
you do not have a designated beneficiary surviving at the time of your death,
any transfer of shares of Common Stock will be made to your surviving spouse, if
any, and if you do not have a surviving spouse, then to your estate.
7.
Adjustments. If the Company pays a cash dividend on its Common Stock, then, as
soon as practical after such cash dividend is paid, the Company shall grant you
additional restricted stock units (and credit your Restricted Stock Unit Account
for such additional restricted stock units) with a value equal to the amount per
share of such cash dividend multiplied by the number of Restricted Stock Units
credited to your Restricted Stock Unit Account as of the record date of such
cash dividend (the “Dividend Amount”). The number of additional restricted stock
units to be granted to you pursuant to this paragraph shall be determined by
dividing the Dividend Amount by the closing stock price of the Company’s Common
Stock on the dividend date.

Subject to Sections 3 and 4 above, if there is any change in the Common Stock by
reason of stock dividends, split-ups, mergers, consolidations, reorganizations,
combinations or exchanges of shares or the like, the number of Restricted Stock
Units credited to your Restricted Stock Unit Account shall be adjusted
appropriately so that the number of Restricted Stock Units reflected in your
Restricted Stock Unit Account after such an event shall equal the number of
shares of Common Stock a stockholder would own after such an event if the
stockholder, at the time such an event occurred, had owned shares of Common
Stock equal to the number of Restricted Stock Units reflected in your Restricted
Stock Unit Account immediately before such an event.
8.
Limitation on Transfer. Your Restricted Stock Units are not transferable by you.
Except as may be required by U.S. federal income tax withholding provisions or
by the tax laws of any state or country, your interests (and the interests of
your beneficiaries, if any) under this Agreement are not subject to the claims
of your creditors and may not be voluntarily





--------------------------------------------------------------------------------




or involuntarily sold, transferred, alienated, assigned, pledged, anticipated,
or encumbered. Any attempt to sell, transfer, alienate, assign, pledge,
anticipate, encumber, charge or otherwise dispose of any right to benefits
payable hereunder shall be void and of no force or effect and shall result in a
forfeiture of all affected Restricted Stock Units.
9.
No Shareholder Rights. You will not have any stockholder rights, such as rights
to vote or to receive dividends or other distributions, with respect to any
Restricted Stock Units reflected in your Restricted Stock Unit Account. You will
have only the adjustment rights provided in this Agreement.

10.
Securities Law. Shares of Common Stock will not be transferred under this
Agreement if such transfer would violate any U.S. federal or state or non-U.S.
securities laws. The Company may take appropriate action to achieve compliance
with those laws in connection with any transfer of Common Stock to you.

11.
Taxes. The Company may withhold delivery of shares of Common Stock until you
make satisfactory arrangements to pay any withholding, transfer or other taxes
due with respect to the delivery of shares after the vesting of the Restricted
Stock Units.

12.
Interpretations Binding. The interpretations and determinations of the
Compensation Committee are binding and conclusive. This Agreement is entered
into in Missouri and its terms shall be governed by and interpreted in
accordance with the laws of the State of Missouri without regard to conflicts of
law principles.

13.
No Right to Continue as an Employee; No Right to Further Grants. This Agreement
does not give you any right to continue as an employee of the Company or any of
its subsidiaries for any period of time or at any rate of compensation, nor does
it interfere with the Company’s or its subsidiaries right to determine the terms
of your employment.

14.
Governing Law and Venue. The Restricted Stock Unit grant and the provisions of
this Agreement are governed by, and subject to, the laws of the State of
Missouri, U.S.A.

Any suit or other legal action to enforce the terms of this Agreement or any
document or agreement referenced herein must be brought in the St. Louis County,
Missouri Circuit Court or (if federal jurisdiction exists) the U.S. District
Court for the Eastern District of Missouri. You agree that venue and personal
jurisdiction are proper in either such court, and waive all objections to
jurisdiction and venue and any defense or claim that either such forum is not
the most convenient forum.
15. Forfeiture of Restricted Stock Units; Recoupment. You understand and agree
that your right to receive and retain the Restricted Stock Units granted herein
(and the benefits thereof) is conditioned on your compliance with the terms of
this Agreement and any agreement referenced herein. In the event you violate
this Agreement or any other agreement referenced herein, then in addition to and
not in lieu of any other rights and remedies available to the Company for such
breach, all of which are expressly reserved, the Company may (i) declare a
forfeiture of, and cancel, all Restricted Stock Units; and (ii) recover from you
any and all shares of common stock distributed as a result of any of the
Restricted Stock Units vesting, or an amount equal to the value of the same,
with the value being the fair market value of the common stock at the close of
business on the date such shares of common stock were distributed as a result of
such Restricted Stock Units vesting.
16.
Further Requirements. The Company reserves the right to impose other
requirements on the Restricted Stock Units and any shares of Common Stock
acquired under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan, and to require you to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing. Your signature below
constitutes your consent to the foregoing and to all other provisions hereof.





